DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-8 of the response, filed 06/07/2022, with respect to the objections to the drawings and the claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings and the claims; therefore, the objections to the drawings and the claims have been withdrawn. 
Applicant’s arguments, see Pages 8-11, filed 06/07/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitation to Claim 1 of the first spacer being compressively retained between the first bearing and the stator assembly and not extending radially beyond an outer edge of the first bearing.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Colligan (Reg. No: 48,240) on 06/16/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 13, Line 1, “the ceiling fan assembly of 1” has been changed to –the ceiling fan assembly of claim 1--.
The above change corrects an omission in Claim 13.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a ceiling fan assembly comprising a stator assembly, a rotor assembly, a first bearing rotatably coupling the rotor and stator assemblies, and a first spacer compressively retained between the first bearing and the stator assembly and not extending radially beyond an outer edge of the first bearing.  Fan discloses a ceiling fan assembly comprising a stator assembly, a rotor assembly, a first bearing rotatably coupling the rotor and stator assemblies, and a first spacer located between the first bearing and the stator assembly; however, the first spacer is not compressively retained between the first bearing and the stator assembly and does extend radially beyond an outer edge of the first bearing.  Stocks (US Publication No: 2013/0136632) discloses a ceiling fan assembly (Figures 1-3) comprising a stator assembly (20, 25), a rotor assembly (22), a first bearing (10), and a first spacer (26) compressively retained between the first bearing and the stator assembly and not extending radially beyond an outer edge of the first bearing (Figure 3); however, Stocks fails to disclose the first bearing rotatably coupling the rotor and stator assemblies, since the first bearing only makes contact with the stator, not the rotor.  The prior art fails to disclose a ceiling fan assembly as claimed; therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745